Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 4/7/2020. Claims 1 – 20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 5 – 9, 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Graeve, Jr. (7,631,658) in view of US Patent to Hansen (6,378,546).
Regarding claims 1, 15, Graeve, Jr. discloses a first tank (2) having an inlet and an outlet a supply valve that controls flow of water through the inlet a drain valve that controls flow of water through the outlet – inherently since the tanks can be emptied.  Graeve, Jr. also discloses a first water level sensor (28) positioned towards a bottom of the first tank (Fig. 5),  a second water level sensor (28) positioned towards a top of the first tank (Fig. 5) and a control module that is connected to the supply valve, the drain valve, the relief valve and the first and second water level sensors, the control module being configured to perform a refresh process by controlling the supply valve, and the drain valve based on input from the first and second water level sensors. Graeve, Jr. discloses a method of remotely operating the storage tanks to empty and refill, examiner submits this meets the limitation “replenish”.
Graeve, Jr. does not disclose a relief valve. However having a valve to vent air during the emptying and filling is well known in the art as taught by Hansen. Hansen teaches a relief valve (29) to vent air in the storage tanks. Therefore a person having ordinary skill in the art would adapt the relief valve teaching of Hansen to the system disclosed by Graeve, Jr. as a means of combining prior art elements according to known methods to yield predictable results.

	Regarding claims 7 - 9, 19, Greave, Jr. discloses a platform, examiner interpreting the term “enclosed” to mean the platform edge forming a vertical plane, which encloses the outlet drain valves. Further, Graeve, Jr. discloses second tank (Fig. 1). The system disclosed by Graeve, Jr and modified by the relief valve teaching of Hansen will have relief valve on the second tank.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Graeve, Jr. (7,631,658) in view of US Patent to Hansen (6,378,546) and in further view of US Patent to Arba et al, (6,398,965).
Regarding claim 10, Graeve, Jr. does not disclose treating water with UV light. However treating water with UV light to purify it is well known in the art as taught by Arba et al. Arba et al. teach treating water with UV light. Therefore a person having ordinary skill in the art would adapt treating water with UV light teaching of Arba, et al. to the system disclosed by Graeve, Jr. as means of combining prior art elements according to known methods to yield predictable results. Further a person having ordinary skill in the art would having the device for treating the water in the first tank to save space as well as to have a location for treating a known quantity of water with UV. 
Claims 13 - 14  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Graeve, Jr. (7,631,658) in view of US Patent to Hansen (6,378,546) as applied to claims 1 - 3, 5 – 9, 15 – 19  above and in further view of US Patent to Schmanke, Jr. et al. (3,081,603).
	Regarding claims 13 – 14, Graeve, Jr. does not disclose storage tanks that are stacked one on top of the other. However having storage tanks stacked one on top of the other to save space are well known in the art as taught by Schmanke, Jr. et al. Schmanke, Jr. et al. teach storage tanks that are stacked one on top of the other to save space. Therefore, a person having ordinary skill in the art would adapt the storage method taught by Schmanke, Jr. et al. to the system disclosed by Graeve, Jr. to save space. A person having ordinary skill in the art adapting the Schmanke, Jr. et al. teaching to the system disclosed by Graeve, Jr. will make the necessary modifications to the piping system to operate in the manner disclosed by Graeve, Jr. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Graeve, Jr. (7,631,658) in view of US Patent to Hansen (6,378,546) and in further view of US Patent Application to Johnson (2016/0060850).
	Regarding claim 20, Graeve, Jr. does not disclose a spigot. However having a spigot to drain water is well known in the art as taught by Johnson. Johnson teaches a spigot (174) in a water storage tank for use as hose bib. Therefore a person having ordinary skill in the art would adapt the spigot teaching of Johnson to the system disclosed by Graeve, Jr. to have a hose bib for using the stored water as required. 

Allowable Subject Matter
Claims 4, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753